Judgment unanimously reversed on the law and matter remitted to Oswego County Court for further proceedings, in accordance with the following memorandum: The court erred in denying defendant’s application to withdraw his guilty plea. The plea was induced by the promise of a specific sentence and, upon the court’s refusal to impose the promised sentence, defendant should have been permitted to withdraw the plea (see, People v Frederick, 45 NY2d 520, 524; People v Selikoff, 35 NY2d 227, 240-241, cert denied 419 US 1122; People v Rosenberg, 148 AD2d 346, 347). Accordingly, we vacate the plea and sentence and remit this matter for further proceedings. (Appeal from judgment of Oswego County Court, Auser, J.—burglary, third degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.